Case 3:18-cv-00811-TJC-MCR Document 109 Filed 08/20/21 Page 1 of 3 PageID 938




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA,
    Ex rel., JAY GALLO, and GREG
    QUINN,

          Plaintiffs,

    v.                                             Case No. 3:18-cv-811-TJC-MCR

    THOR GUARD, INC., a Florida
    Profit Corporation, ROBERT
    DUGAN, an individual, and PETER
    TOWNSEND, an individual,

          Defendants.


                                      ORDER

          This case is before the Court on Relators’ Notice of Dismissal With

    Prejudice of Count I of Relators’ Second Amended Complaint (Doc. 104), which

    seeks to dismiss Count I (Presentment Theory, Violation of 31 U.S.C.A.

    § 3729(a)(1)(A) by all Defendants) of the Second Amended Complaint (Doc. 62)

    with prejudice as to Relators and without prejudice as to the United States. The

    Court sua sponte raised the issue of whether 31 U.S.C. § 3730(b)(1) applies,

    which would require the United States’ consent for dismissal.

          Before Relators’ deadline to advise the Court on that issue, the United

    States filed a Notice of Consent to Dismissal of Count I Without Prejudice (Doc.

    107), stating that the United States consents to dismissal without prejudice of
Case 3:18-cv-00811-TJC-MCR Document 109 Filed 08/20/21 Page 2 of 3 PageID 939




    Count I. The United States also requests that the Court unseal any remaining

    sealed documents in the case. (Doc. 107 at 1). Relators then filed a Response to

    Order (Doc. 108) advising that the United States’ consent should resolve the

    Court’s 31 U.S.C. § 3730(b)(1) inquiry, and that Relators do not object to the

    United States’ request to unseal case documents. Relators have also conferred

    with Defendants, who do not object. (Doc. 108 at 1).

          The Court agrees that the 31 U.S.C. § 3730(b)(1) issue is resolved, and

    Relators may proceed on Counts II (retaliation brought by Relator Jay Gallo

    against Defendant Thor Guard) and III (retaliation brought by Relator Greg

    Quinn against Defendant Thor Guard) alone. However, the appropriate

    mechanism for dismissing one count is seeking leave of Court to file an amended

    complaint. See Campbell v. Altec Indus., Inc., 605 F.3d 839, 841 n.1 (11th Cir.

    2010) (“A plaintiff wishing to eliminate particular claims or issues from the

    action should amend the complaint under [Federal] Rule [of Civil Procedure]

    15(a) rather than dismiss under Rule 41(a).” (quoting Klay v. United

    Healthgroup, Inc., 376 F.3d 1092, 1106 (11th Cir. 2004))).

          Accordingly, it is hereby

          ORDERED:

          1. Count I of the Second Amended Complaint (Doc. 62) is DISMISSED

             with prejudice as to Relators and DISMISSED without prejudice

             as to the United States. Relators shall file an amended complaint that


                                           2
Case 3:18-cv-00811-TJC-MCR Document 109 Filed 08/20/21 Page 3 of 3 PageID 940




                includes only what are presently Counts II and III no later than

                September 3, 2021, and Defendant shall answer no later than

                September 17, 2021. 1

            2. The Clerk is directed to unseal all documents that remain sealed in

                this case. (Docs. S-2, S-3, S-4, S-5, S-6, S-7, S-8, S-9, S-10).

            DONE AND ORDERED in Jacksonville, Florida the 20th day of August,

    2021.




    tnm
    Copies:

    Counsel of record




            In requiring an amended complaint and answer, the Court does not
            1

    anticipate any changes to the complaint’s allegations apart from eliminating
    Count I, or to the answer apart from eliminating a response to Count I. Thus,
    other case deadlines are unaffected.


                                                3
